Order entered March 31, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00142-CV

                       DARREN MELTON, Appellant

                                       V.

                       601 JEALOUSE, LLC, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-06444-B

                                    ORDER

      Before the Court is appellant’s March 27, 2020 third motion for an extension

of time to file his brief on the merits. We GRANT the motion and extend the time

to April 27, 2020. We caution appellant that further extension motions will be

disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE